Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I Species I in the reply filed on 12/17/2021 is acknowledged. Applicant states that claim 1-6 and 8-11 read on the elected Group and Species however claim 5 requires that “the plurality of first gate stacks is in direct contact with only the first drain/source feature” which reads on Species III and not on Species I and claim 6 requires that “the plurality of first gate stacks is in direct contact with only the second drain/source feature” which reads on Species IV and not on Species I.

Claims 5-7 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and/or Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2021.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hashemi et. Al. (US 20190326288 A1 hereinafter Hashemi).

Regarding claim 1, Hashemi teaches in Figs. 9 with associated text a memory device, comprising: 
a plurality of first nanostructures (14P’ and 28) stacked on top of one another (Fig. 10, paragraph [0051] and [0056]); 
a plurality of first gate stacks (34R and 32R), two adjacent ones of the first gate stacks (gate stack on opposite sides of one of 14P’) wrapping around a corresponding one of the plurality of first nanostructures (Figs. 10 and 11, paragraph [0061]); 
a plurality of second nanostructures (14NS and 28) stacked on top of one another (Fig. 10 paragraph [0041] and [0056]); 
a plurality of second gate stacks (34L and 32L), two adjacent ones (gate stack on opposite sides of one of 14NS) of the second gate stacks wrapping around a corresponding one of the plurality of second nanostructures (Figs. 10 and 11, paragraph [0061]); 
a first drain/source feature 36B electrically coupled to a first end (right side of top of 14p’) of the first nanostructures (Fig. 10, paragraph [0068]); 

a third drain/source feature (36A and 26 on left side) electrically coupled to a second end of the second nanostructures (Fig. 10, paragraph [0053] and [0068]), 
wherein at least one of the plurality of first gate stacks is in direct contact with at least one of the first drain/source feature (Fig. 10) or the second drain/source feature.


Regarding claim 2, Hashemi teaches each of the plurality of second gate stacks is electrically isolated from the second drain/source feature by a first dielectric spacer 22, and electrically isolated from the third drain/source feature by a second dielectric 22 spacer (Fig. 10, paragraph [0048]).  

Regarding claim 3, Hashemi teaches each of the plurality of first gate stacks includes a first gate metal and a first gate dielectric, and each of the plurality of second gate stacks includes a second gate metal and a second gate dielectric (paragraph [0062] the claim wouldn’t necessarily require the materials to be different).  

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et. Al. (US 20200127054 A1 hereinafter Ando).

Regarding claim 1, Ando teaches in Fig. 1 with associated text a memory device, comprising: 
a plurality of first nanostructures (120 in 102) stacked on top of one another (Fig. 1, paragraph [0026]); 
a plurality of first gate stacks (121, 122, 128, 124,126 and 130 in 102), two adjacent ones of the first gate stacks (gate stack on opposite sides of one of 120) wrapping around a corresponding one of the plurality of first nanostructures (Fig. 1, paragraph [0032]); 

a plurality of second gate stacks (121, 122, 128, 124,126 and 130 in 102), two adjacent ones (gate stack on opposite sides of one of 120) of the second gate stacks wrapping around a corresponding one of the plurality of second nanostructures (Fig. 1, paragraph [0035]); 
a first drain/source feature (114 on left side) electrically coupled to a first end of the first nanostructures (Fig. 1, paragraph [0026]); 
a second drain/source feature (114 between first and second gate stack) electrically coupled to both of a second end of the first nanostructures and a first end of the second nanostructures (Fig. 1, paragraph [0026]); and 
a third drain/source feature (114 on right of second gate stacks) electrically coupled to a second end of the second nanostructures (Fig. 1, paragraph [0034]), 
wherein at least one of the plurality of first gate stacks is in direct contact with at least one of the first drain/source feature or the second drain/source feature (Fig. 1).

Regarding claim 2, Ando teaches each of the plurality of first gate stacks includes a first gate metal 126 and a first gate dielectric 124 (paragraph [0026]), and each of the plurality of second gate stacks includes a second gate metal 126 and a second gate dielectric 124 (paragraph [0034] the claim wouldn’t necessarily require the materials to be different).  

Regarding claim 4, Ando teaches each of the plurality of first gate stacks is in direct contact with both of the first drain/source feature and the second drain/source feature (Fig. 1, 121 is interpreted to be part of the gate stack).  

Claim Rejections - 35 USC § 102/ Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 8 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as anticipated by Hashemi or, in the alternative, under 35 U.S.C. 103 as obvious over Hashemi as applied to claim 1.

Regarding claim 8, Hashemi teaches the memory device of claim 1.
drain/source feature are configured as a reading transistor of the anti-fuse memory cell, with the plurality of second nanostructures collectively configured as a conduction channel of the reading transistor however Hashemi does teach forming conducting filaments in 32R for programing the memory for non-conducting to conducting (paragraph [0067]).
Language in an apparatus or product claim directed to the function, operation, intent-of-use, and materials upon which the components of the structure work that does not structurally limit the components or patentably differentiate the claimed apparatus or product from an otherwise identical prior art structure will not support patentability. See, e.g., In re Rishoi, 197 F.2d 342, 344-45 (CCPA 1952); In re Otto, 312 F.2d 937, 939-40 (CCPA 1963); In re Ludtke, 441 F.2d 660, 663-64 (CCPA 1971); In re Yanush, 477 F.2d 958, 959 (CCPA 1973). The patentability of an apparatus claim depends only on the claimed structure, not on the use or purpose of that structure, Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801, 809 (Fed. Cir. 2002), or the function or result of that structure. In re Danly, 263 F.2d 844, 848 (CCPA 1959).  Please also see M.P.E.P. 2114 [R-1].
The following italicized limitations of claim 1 lines 10-11 are understood to be functional (i.e. configured as a programming transistor of an anti-fuse memory cell, with the plurality of first nanostructures collectively configured as a conduction channel of the programming transistor and configured as a reading transistor of the anti-fuse memory cell, with the plurality of second nanostructures collectively configured as a conduction channel of the reading transistor): The limitation describes purpose, function, operation, or intent -of-use of the plurality of first gate stacks, the first drain/source feature, and the second drain/source feature and the plurality of second gate stacks, the second drain/source feature, and the third drain/source feature. However, the claim does not disclose a sufficient structure which supports the function. Since Hashemi shows an identical structure as claimed, namely the plurality of first gate stacks, the first drain/source feature, and the second drain/source feature and the plurality of second gate stacks, the second drain/source feature, and the third drain/source feature, the 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et. Al. (US 20180175035 A1 hereinafter Yang) and further in view of Lee et. Al. (US 20200161339 A1 hereinafter Lee).

Regarding claim 9, Yang teaches in Fig. 8 with associated text cell (paragraph [0034]), comprising: a first transistor TR1; and 
a second transistor TR2, -9- 4860-6516-4289.1Atty. Dkt. No. 123329-1010 (P20190857US00) 
wherein the first transistor comprises: 

a plurality of first all-around gate stacks (230B and 232B) operatively associated with the plurality of first nanostructures, the plurality of first all-around gate stacks having a second length along the horizontal direction, the second length is either equal to or less than the first length (Fig 8, paragraph [0070]), and 
wherein the second transistor comprises: 
a plurality of second nanostructures (120A1-120A3) vertically spaced apart from one another, the plurality of second nanostructures having a third length along the horizontal direction (Fig. 8, paragraph [0069]); and 
a plurality of second all-around gate stacks (230A and 232A) operatively associated with the plurality of second nanostructures, the plurality of second all-around gate stacks having a fourth length along the horizontal direction, the fourth length is less than the third length (Fig 8, paragraph [0069]).
	Yang does not specify the nanostructures are nanosheets and the second transistor is electrically coupled to the first transistor in series however Yang teaches the first and second transistors are PMOS (paragraph [0076]) and NMOS (paragraph [0077]) transistors respectively and using them in an SRAM (paragraph [0034]).
	Lee discloses in Fig. 3B with associated text a memory cell similar to that of Yang wherein nanostructures similar to those of Yang are nanosheets (paragraph [0019]) and a second transistor TD1 is electrically coupled to a first transistor TL1 in series (Fig. 16, paragraph [0080])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use nanosheets and arrange the second transistor of Yang to be electrically coupled to the first transistor in series as taught by Lee because according to Lee such nanosheets are suitable as channel layers (paragraph [0019]) and the structure is suitable for forming a SRAM (paragraph [0080]) furthermore using such a nanosheet and arranging such transistors in series for a memory cell was very well known to those of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 9, Yang teaches each of the plurality of first all-around gate stacks includes a first gate metal and a first gate dielectric (paragraph [0070]), and each of the plurality of second all-around gate stacks includes a second gate metal and a second gate dielectric (paragraph [0069]).  

Regarding claim 9, Yang teaches a first drain/source feature (140B on one side of gate stacks) disposed on a first side of the plurality of first all-around gate stacks; and 
a second drain/source feature (140B on other side of gate stacks) disposed on a second side of the plurality of first all-around gate stacks (Fig. 8 paragraph [0046]), -10- 4860-6516-4289.1Atty. Dkt. No. 123329-1010 (P20190857US00) 
wherein each of the plurality of first all-around gate stacks is in direct contact with both of the first drain/source feature and the second drain/source feature such that the second length is substantially equal to the first length (Fig. 8).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/             Examiner, Art Unit 2897